DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 12/15/2018 has been considered by the Examiner. Currently claims 1-5, 8-10, and 21 are pending, claims 1-5 and 8-10 have been amended, claims 6-7 and 11-20 are canceled, and claim 21 is newly added. Applicant’s amendments to the claims have overcome the previously filed rejection of the claim 10 under 35 U.S.C 112(b).  Due to the cancelation of claims 6-7, the Examiner withdraws the previously filed rejection of the claims under 35 U.S.C 101 and 35 U.S.C 112(b). A complete action on the merits of claims 1-5, 8-10, and 21 follows below.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 amend “said cold” to recite –said cold pack--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “The liquid aloe and polyacrylamide cold pack according to claim 1, maintains a sustained temperature of between 17 and 40 degrees Fahrenheit,” and claim 1 recites the limitation “configured to maintain a temperature of 17 to 40 degrees Fahrenheit for over two hours.” Therefore claim 2 does not further limit the subject matter in claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres (Patent No. 6,610,084), in view of Biser (Pub. No. 2014/0277303), Stine (Pub. No. 2014/0371829), and in further view of Caceres (Pub. No. 2002/0076533).

a combination of polyacrylamide, 
H2O, 
and Sodium Chloride (The compositions of the packs of the present invention contain the following materials, in percent by weight of the total composition: 66.67% to 86.41% water; 8.05% to 13.79% of primarily NaCl salt; and 4.59% to 22% polyacrylamide; Col. 4 lines 40-45… 839.5 grams of distilled water were mixed with 113.3 grams of iodized salt until the salt was dissolved.  47.2 grams of polyacrylamide were then added to the saline solution; Col. 4 lines 65-66).
Torres does not teach 28 ml +/- 10% of 100% pure liquid aloe, or extract of aloe and 05-2% 124 DMDM Hydantoin Pent sodium Pentate. However, Biser teaches a thermal pack comprising Aloe Vera extract and 1, 3-Dimethylol-5, 5-dimethylhydantoin (DMDM hydantoin) [0275]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cold pack to include such elements since Biser teaches the elements enhance the transfer of thermal energy between the body and the device ([0275]). 
While Torres teaches 47.2 grams of polyacrylamide, it does not teach 28g +/- 7 g polyacrylamide. While Torres teaches 839.5 grams of distilled water it does not teach 236 ml +/1 30 ml H2O. While Torres teaches 113.3 grams of iodized salt (sodium 
Torres does not teach 0% to 3% Ammonium C12-C15 or Pareth Sulfate; 0%-2% Ammonium C12-C15; 0%-1% Poloxamer; 0%-2% Sodium Bisulfate. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the claimed elements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In the instant application, paragraph [0027], Applicant states that “It is also noted that various formulations produce some temperature of less than 17 degrees and are designed for longevity and not condensation control. Thus, not requiring the additives Ammonium C12-C15, Pereth Sulfate Ammonium C12-C15, Pareth Sulfate, Sodium Chloride, Poloxamer 124 DMDM Hydantion Pent sodium Pentate, Sodium Bisulfate.” 
Torres does not teach 2% liquitint dyes Methylchloroisothiazolinone Methylisothiazolinone. However, Stine teaches a thermal device within the same field of 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the composition in Torres to include 0%-2% liquitint dyes Methylchloroisothiazolinone Methylisothiazolinone since Stine teaches the composition may comprise a compound or a substance that may provide an aesthetically desirable property such as water-soluble fragrance, dye, and/ or pigment [0028]. 
While Torres is silent about specifically teaching said cold is configured to maintain a temperature of between 17 and 40 degrees Fahrenheit for over two hours, and wherein said cold pack does not continually condense and drip water for said over two hours,  Torres generally provides for producing an effective degree of cold over an extended period of time ; Col. 6 lines 19-23 and freezing the packs to temperatures of 1.4 to 10 degrees Fahrenheit (-12 to -17 degrees Celsius; Col. 4 lines 5-10… temperature change was slowed down and a generally constant temperature maintained.  The pack of the invention provided steady cooling and made it possible to deliver cold therapy at least twice (20 minutes on, 20 minutes off, 20 minutes on again) before requiring re-freezing; Col. 4 lines 25-31).
However, Caceres teaches a device within the same field of invention (cooling article comprising a polymer absorbent enclosed within a bag [Abstract]… the main As a consequence, the bag formed does not wet or drip, and it ensures cooling through a dry contact with the skin of the wearer, leading to great comfort for him [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to provide for sustained cooling within the claimed range since Caceres teaches the article will exhibit a high and long-lasting cooling capability when applied externally on said sore part and will be non-toxic and easy to user and as a consequence, the bag formed does not wet or drip, and it ensures cooling through a dry contact with the skin of the wearer, leading to great comfort for him [0047]. Both Torres and Caceres are interested in prolonged cooling of the body while maintaining the flexibility of the device. 
Claim 2 recites the same limitations of claim 1 as previously rejected above. 
Regarding claim 3, Torres in view of Biser, Stine, and Caceres teaches the limitations of claim 1 as previously rejected above. Torres teaches wherein said cold 
Regarding claim 5, Torres in view of Biser, Stine, and Caseres teaches the limitations of claim 1 as previously rejected above. While Torres teaches wherein said cold pack is in a size of 0.250 to 0.375 inches thick; Col. 5 line 5, Torres is silent about specifically teaching wherein said cold pack is in a size of 8x7 inches and is configured to increases thickness from 2 to 3 inches thick during freezing. However, it is well known that "water expands in volume by about 10% when frozen," as further evidenced by Choucair (Pub. No. 2012/0165910) and teaches a thermal device within the same field of invention [0052]. Therefore, the substances in the device of Torres are capable of expanding which increase the thickness of the cold pack during freezing by an inch since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Torres in view of Biser and Stine teaches the limitations of claim 1 as previously rejected above. Torres teaches wherein said cold pack is pliable and conformable (the pack is pliable over a range of temperatures applicable to cold therapy [Abstract]…Said compositions thus conform easily to the injured part of the body for maximum application and make available a wide range of temperatures useful for cold therapy.  Said compositions also provide steady cooling and increase the number of possible applications per use; Col 4 lines 30-35). 
Regarding claim 9, Torres in view of Biser, Stine, and Caseres teaches the limitations of claim 1 as previously rejected above. Torres teaches wherein said .
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres (Patent No. 6,610,084), in view of Biser (Pub. No. 2014/0277303), Stine (Pub. No. 2014/0371829), Caceres (Pub. No. 2002/0076533), and in further view of Kiamil (Patent No. 5,697,961). 
Regarding claim 4, Torres in view of Biser, and Stine teaches the limitations of claim 1 as previously rejected above. Torres does not teach wherein said cold pack is heatable in a microwave oven or in boiling water. However, Kiamil teaches a cold pack device within the same field of invention (a compress which has good conformability to its site of application when cold, which maintains its cold temperature for a period of time, and is efficient to manufacture; Col. 2 lines 6-11… a compress suitable for use in hot and cold treatments...such a compress comprising a flexible container containing a formulation comprising an aqueous solution and discrete particles of a cross-linked water absorbing polymer  such as polyacrylamide; [Abstract]), wherein said cold pack is heatable in a microwave oven or in boiling water (For use as a compress for cold treatment, the compress can be used straight from a domestic freezer... For use as a compress for hot treatment, the compress can conveniently be heated in a microwave oven or by placing it in boiling water). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to heat the cold pack for the purposes of applying heat treatment in addition to cold treatment; Col. 2 
Regarding claim 10, Torres in view of Biser, and Stine teaches the limitations of claim 1 as previously rejected above. Torres does not teach wherein the liquid aloe and polyacrylamide cold pack further includes a boot, glove or towel. However, Kiamil teaches the cold pack further includes a towel (For use, the hot or cold compress can be applied direct to the body , or it may be wrapped , e.g. in  a towel to decrease the cooling or heating rate of the part of the body to which it is applied Col 5 lines 12-16). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a towel for the purposes of decreasing the cooling rate or heating rate of the part of the body to which it is applied (Col. 5 lines 11-16). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres (Patent No. 6,610,084), in view of Biser (Pub. No. 2014/0277303), Stine (Pub. No. 2014/0371829), Caceres (Pub. No. 2002/0076533), and in further view of Harman (Patent No. 6,146,413).
Regarding claim 21, Torres in view of Biser and Stine teaches the limitations of claim 1 as previously rejected. The combination is silent about specifically teaching the cold pack is in the shape of a boot or a glove. 
However, Harman provides it is well known to provide for a device that is shaped like a mitt or glove comprising a plenum filled with heat exchange material selected to provide cooling over a reasonably extended period of time at an appropriate therapeutic temperature [Abstract]. 
. 
Response to Arguments
Applicant’s remarks filed on 12/15/2018 has been considered by the Examiner; however, they are not persuasive. 
Applicant recites on page 5 of the remarks “In the rejection from the examiner, the examiner has identified the applicant has stated in [Para 27] the additives of Ammonium C12-C15, Pereth Sulfate Ammonium C 12-C15, Pareth Sulfate, Sodium Chloride Poloxamer 124 DMDM Hydanation Pent sodium Pentate, Soldium bisulfate allows for colder temperature application but produce condensation. The inclusion of claims 6 and 7 obviate the basis for the rejection.” With respect to Torres, Applicant recites “none of the cited areas include that the pack remains at temperature for over 2 hours…Torres provides temperature for cooling the pack but does not provide a disclosure for the temperature of the surface temperature of the pack in use. The application of the pack from a temperature below -12 degrees C can cause frostbite to the skin. The 17 to 40 degrees Fahrenheit temperature in the pending application reduces the risk of frostbite to the skin over an extended period of time.” 
The Examiner respectfully disagrees. The claim requires the cold pack to maintain a temperature of 17 to 40 degrees Fahrenheit and does not recite any differences in the temperature between the cold pack and cold pack surface temperature. Furthermore, it is the position of the Examiner that Torres does not teach 
With respect to Caceres Applicant recites “Caceres does not provide a temperature of between 17 to 40 degrees Fahrenheit for any duration of time. It produces a cooling sensation from evaporation regardless of the temperature of the bag. With the inclusion of claims 6 and 7 the Applicant has also added the limitation that the cooling takes place without a loss of water. Caceres only operated by losing water that has been absorbed through and within the on-watertight bag. This teaches away from the claimed application.  
The Examiner respectfully disagrees. Caceres specifically provides in [0047] that while the bag is wetted the envelope remains dry since its fabric is not absorbent for water fabric of the bag is not absorbent for water. As a consequence the bag does not wet or drip. The cooling bag that contacts the skin of the wearer is configured to be dry leading to great comfort for the user and therefore it reads on the limitation of “not continually condense, drip or lose water.” Caceres similarly does not teach away from the claimed invention since it provides for a cooling bag that provides for long-lasting cooling when applied externally.
The amendments change the scope of claim 1 and therefore a rejection is set forth over Torres (Patent No. 6,610,084), in view of Biser (Pub. No. 2014/0277303), Stine (Pub. No. 2014/0371829),and Caceres (Pub. No. 2002/0076533).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahook (2016/0367806) provides DMDM hydantoin can be disposed on or impregnated in an outer surface of an implant body to further prevent microbial growth on the implant body. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794